Judge O’DONNELL,
concurring in part and dissenting in part:
I concur as to Parts II, III, and IV of the majority opinion. I dissent, however, as to Part I.
My disagreement with the majority goes to the nature of the offense of solicitation.1 The majority holds that solicitation requires only the general criminal intent present in all crimes, i. e., the intent to do the deed which constitutes the act of the crime. As I view the offense, a specific intent is also required, viz., an intent that the person solicited actually commit the offense solicited. The common-law offense of solicitation required this intent and I find no basis for concluding otherwise. See LaFave and Scott, Criminal Law, § 58 (1972). Accord, United States v. Benton, 7 M.J. 606 (N.C.M. R.1979), pet. denied, 8 M.J. 227 (C.M.A. 1980).2
The military judge appears to have accepted the proposition that a specific intent is required. Thus, in his instructions, he advised the court members: “Now, I caution you that solicitation refers to any statement, oral or written, or any other act of conduct which may reasonably be construed as a serious request or advice to bring about the offense named in the specification.” The difficulty with the instruction is that it establishes an objective standard for a subjective element. It is the state of mind of a real person — the appellant — that we are concerned with, not that of the incorporeal entity known as the reasonable man. The instruction effectively permitted the court members to find the required intent even though the appellant may have entertained no such intent.3 The instruction therefore is fatally defective. I would set aside the findings of guilty as to those charges.4

. The appellant was convicted inter alia of two specifications of wrongfully, soliciting a subordinate to violate a regulation governing the purchase of duty-free goods in the Republic of Korea contrary to Article 134 of the Uniform Code of Military Justice, 10 U.S.C. § 934. Article 82 of the Code 10 U.S.C. § 882 specifically proscribes solicitation to commit desertion, mutiny, sedition, and misbehavior before the enemy. Solicitations to commit other offenses under the Code are charged as violations of Article 134. United States v. Oakley, 7 U.S.C. M.A. 733, 23 CMR 197 (1957).


. The Government, citing paragraph 161 of the Manual for Court-Martial, United States, 1969, (Revised edition), concedes that solicitation under Article 82 of the Code requires an intent that the person solicited commit the offense, but contends, without citation of authority, that such an intent is not an element of solicitation under the general article.


. This is contrasted with an instruction properly permitting the members to find an intent circumstantially by inferring that a person must have intended the natural and probably consequences of an act purposely done by him. See, e. g., United States v. Miller, 8 U.S.C.M.A. 33, 23 C.M.R. 257 (1957).


. The Navy Court in United States v. Benton, 7 M.J. 606 (N.C.M.R.1979), set aside the solicitation conviction because of the failure of the judge to instruct on the required intent. Nonetheless, it affirmed a lesser offense of wrongfully communicating a request to commit an offense, which it found to be a simple disorder under Article 134 of the Code. I must part company with the Navy on this point and conclude that under the facts of this case disorderly conduct is not a lesser included offense.